Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of a species of the macromonomer of the recited formula of element B where K is 24.5, l is 16 or 22, m is 3.5, R1 is H, R2 is –O-(Cn’H2n’), wherein n is 4 and n’ is 4, R3 is a hydrocarbyl radical having 2 carbon atoms and R4 is H, in the reply filed on 10/23/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/23/2020.
Status of Examination
Claims 1-19 are pending, claims 8-9 are withdrawn and claims 1-7 and 10-19 are currently under examination.
Applicant claims an aqueous agricultural composition comprising a pesticide, such as glyphosate or glufosinate, water and a co-polymer that is a reaction product of an acrylamide monomer and macromonomer having the general formula or:

    PNG
    media_image1.png
    39
    468
    media_image1.png
    Greyscale

wherein K is 24.5, l is 16 or 22, m is 3.5, R1 is H, R2 is –O-(Cn’H2n’), wherein n is 4 and n’ is 4, R3 is a hydrocarbyl radical having 2 carbon atoms and R4 is H.  Methods 
The claims will be given their broadest reasonable interpretation.
Claim Objections
Claim 16 is objected to because of the following informalities:  claim 16 is missing the claim dependency.  Appropriate correction is required.  For purposes of examination, claim 16 will be deemed to depend from claim 1.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 and claims 2-7 and 10-19 that depend therefrom or incorporate the limitations of claim 1 therein are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  According to MPEP 2163.03, “[a]n original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is Ariad Pharms., Inc. v. Eli lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010).  In instant claim 1, what is claimed is a reaction product of a monomer and a macromonomer, with the provision that the reaction is carried out in the absence of an anionic monoethyleneically unsaturated monomer comprising at least one acidic group from –COOH, -SO3H, -PO3H2 and salts thereof.  However, while the claim and specification has dictated to some extent what the reaction conditions are not, neither the specification, nor the original claim sets forth any positive reaction condition or parameter that would give the claimed reaction product.  Additionally, the specification provides no examples of making the product and thus cannot provide written description support for every reaction product from the two components that may be obtained by various reaction conditions, including the addition of other monomers, solvents or catalysts and the selection of any pressure or temperature, which conditions may now be known, or will be known at some point in the future.  Thus, claim 1, and claims 2-7 and 10-19 which depend directly or incorporate the limitations of claim 1 therein, lack written description support for the claimed reaction product of the claimed components.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 1 and claims 2-7 and 10-19 that depend therefrom or incorporate the limitations of claim 1 therein are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 requires the presence of a reaction product of a monomer and a macromonomer, but fails to specifically recite what the reaction product is, and fails to clearly define the reaction conditions and reagents present during the reaction, which would have helped to clearly define the actual reaction product encompassed by the claims.  Thus, one of ordinary skill in the art would not have been able to ascertain the true metes and bounds of the claims and consequently claim 1 and claims 2-7 and 10-19 that depend therefrom or incorporate the limitations of claim 1 therein are indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 10-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of copending Application No. 16/759141 (hereinafter ‘141) in view of Di Modugno et al. (WO 2011/128236, of record). Claims 1 and 14 of ‘141 disclose forming a polymer that is made from acrylamide monomers, such as (meth)acrylamide and macromonomer species that fall within the subgenus of macromonomer required by the instant claims.  The acrylamide and macromonomer may be present in mole percentages which overlap with the percentages required of each monomer/macromonomer required by the instant claims and thus would possess the same inherent properties outlined in the claim, such as the intrinsic viscosity, ability to reduce spray drift/increase particle size of an agricultural formulation and the claimed molecular weights.  Claim 14 of ‘141 recognize that the polymer may be useful in agricultural formulations, but fail to specifically teach the percentage of polymer in the agricultural formulation, the agrochemical included in the formulation nor applying the formulation to an agricultural target.  These deficits are cured by Di Modugno et al. which teaches inclusion of a polyacrylamides in agricultural compositions at very low concentrations and claims compositions that contain glyphosate and suggest application thereof to an agricultural target (pg 2-3, 5, 14).  Thus, claims 1-7 and 10-19 would have been obvious over the disclosure of claims 1 and 14 of ‘141 in view of the teachings of Di Modugno et al.
This is a provisional nonstatutory double patenting rejection.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699